Upon a motion in this court to reverse the order of the district court, the same grounds were taken and relied on; but the court were all of opinion that the decision of. the district court was right, and that the doctrine on the subject had been correctly stated; and therefore discharged the motion.
Present, Gkoike, Waties, Johnson, Tkezhvant, and Brevard, Justices; Bay. J. absent.
Note. See 1 Atk. 64. 1 Dallas, 313. 3 Atk. 494. 3 Bur. 1258. 1 Bro. 271. 2 Bro. 701. 3 Atk. 529. Imp. Prac. K. B. 6th ed. 2 Bur. 701. 1 Str. 301, 1 Salk. 71, 1 Bur. 277. 1 Ves. jr. 369. 3 Ves. jr. 15.